Citation Nr: 1412281	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO. 13-03 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, schizophrenia, obsessive compulsive disorder, neuropsychiatric disorder and anxiety.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for major depressive disorder had not be submitted.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board notes that in correspondence dated February 2014, the Veteran indicated he wanted the claim remanded for agency of original jurisdiction (AOJ) review of evidence submitted after the issuance of the statement of the case. However, in light of the fully favorable decision with respect to the issue of reopening herein, in addition to the need to remand for further development of the claim, the Board finds that the Veteran is not prejudiced by a Board decision on the issue of reopening without remanding for AOJ review of the evidence.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for an acquired psychiatric disorder, to include major depressive disorder and schizophrenia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An April 2008 Board decision denied reopening of the Veteran's claim for service connection for an acquired psychiatric disorder, to include major depressive disorder, obsessive compulsive disorder, neuropsychiatric disorder, and anxiety.  The Veteran did not request reconsideration, or appeal the decision to the Court of Appeals for Veterans Claims (CAVC).

2. The evidence associated with the claims file subsequent to the April 2008 Board decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The April 2008 Board decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2013).

2. New and material evidence has been received sufficient to reopen the Veteran's claims of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, schizophrenia, obsessive compulsive disorder, neuropsychiatric disorder and anxiety. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide claimants with notice and assistance in the development of their claim. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013). In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist is necessary. See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claim requires further development, which is addressed in the remand section below.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). A Board decision is final as of the date stamped on the face of the decision when mailed, unless reconsideration is ordered, or the decision is appealed to the Court of Appeals for Veterans Claims (CAVC). 38 C.F.R. § 20.1100. New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

The Board last finally denied reopening of the Veteran's claim for service connection for an acquired psychiatric disorder in April 2008. The Veteran was notified of the decision, no further appeal was filed, and the Chairman of the Board did not order reconsideration of the decision. Therefore, the Board decision became final on April 9, 2008, as stamped on the face of the decision. 38 C.F.R. §§ 3.104, 20.1100.

The evidence of record in April 2008 consisted of the Veteran's service and VA treatment records, private treatment records, and the Veteran's lay statements. The evidence did not reflect an in-service event, injury or disease, or the presence of a nexus between the Veteran's acquired psychiatric disorder and his service.

Evidence received since the April 2008 Board decision consists of a private medical opining stating that the Veteran's acquired psychiatric disorder is directly attributable to an automobile accident the Veteran was involved in while in service, as well as additional statements from the Veteran. The medical opinion is competent and, for the purposes of reopening, is also presumed to be credible. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Justus, 3 Vet. App. at 513.

The evidence provided by the Veteran is new as it is information not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of an in-service event, injury or disease, and a nexus between the acquired psychiatric disorder and the Veteran's active duty service. Finally, it is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for an acquired psychiatric disorder, to include as secondary to bilateral plantar fasciitis, is warranted.

As will be fully discussed below, additional development is required prior to the Board addressing the underlying merits of the Veteran's claim for service connection.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability, to include major depressive disorder, schizophrenia, obsessive compulsive disorder, neuropsychiatric disorder and anxiety, is reopened; the appeal is granted to this extent only.



	(CONTINUED ON NEXT PAGE)
REMAND

VA's duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In this case, the Veteran has indicated that he received medical treatment for his claimed disability while incarcerated at the Coleman Federal Correctional Institution. It is unclear from the record whether VA has attempted to obtain any medical documents located at that institution. Further, the Veteran indicated he has received further medical treatment at the Gainesville and Lecanto VA Medical Centers since the last statement of the case was issued, and therefore these records must also be acquired.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Board has determined that the Veteran has submitted new and material evidence sufficient to warrant reopening of his claim. In light of the fact that the Veteran is currently diagnosed with a psychiatric disorder, he was involved in a car accident in service, there is a medical opinion linking the car accident with his current psychiatric disorder, and there is insufficient competent medical evidence to make a decision on the claim. See 38 U.S.C.A. § 1154(b); McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, a VA examination is needed to determine whether the Veteran's current acquired psychiatric disorder is etiologically related to his service. 

While on remand, appropriate efforts must be made to obtain any other records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file all VA treatment records from the Lecanto and Gainesville VA Medical Centers from September 2012 forward. Appropriate efforts should also be made to obtain any private records identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Request that the Veteran identify any correctional facilities in which he was incarcerated and received medical treatment.

Then, contact Coleman Federal Correctional Institution and any other identified correctional facilities and make appropriate efforts to obtain medical records held at those facilities, if any. 

All actions to obtain these records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

3. Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of the Veteran's acquired psychiatric disability, to include major depressive disorder, schizophrenia, and anxiety. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. 

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:
Is it at least as likely as not (a fifty percent probability or greater) that the current acquired psychiatric disorder was incurred in or aggravated by the Veteran's active duty service? 

Review of the entire file is required; however, attention is invited to the Veteran's service treatment records indicating involvement in a car crash during service as a passenger. Attention is also invited to a May 2013 medical opinion linking the Veteran's depressive disorder to an in-service car accident, a June 1996 psychological evaluation attributing the Veteran's depression to employment issues in 1995, and a May 1998 VA psychological examination diagnosing the Veteran with substance abuse disorder.

A detailed rationale supporting the examiner's opinion should be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).
4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


